                        Case 2:19-cr-00340-MMB Document 102 Filed 03/31/21 Page 1 of 7
 AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet I



                                            UNITED STATES DISTRICT COURT
                                                                              Eastern District of Pennsylvania
                                                                                                             )
              UNITED STATES OF AMERICA                                                                       )       JUDGMENT IN A CRIMINAL CASE
                                   V.                                                                        )
                  ANTHONY ROB INSON a/k/a                                                                    )
                                                                                                             )       Case Number: DPAE2:19CR00340-001
                      Anthony Harrison
                                                                                                             )       USM Number: 77278-066
                                                                                                             )
                                                                                                             )        Jonathan Feinberg, Esq.
                                                                                                             )       Defendant's Attorney
THE DEFENDANT:
D pleaded guilty to count(s)

D pleaded nolo contendere to count(s)
  which was accepted by the court.
~ was found guilty on count(s)             1s
                                        ___:_-'-=.L_=..;_-=:...:..::=--=.-==..;c.;_;:..::...:.:.=   c._:__:_c.=..:..::= c . c . . = c . . c _ ' - - - - - - - - - - - - - - - - - - - - - - - - - - -
  aft er a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                                               Offense Ended                    Count
18USC§922(g)(1)                   Possession of a firearm by a convicted felon                                                                     4/30/2019                        1s




       The defendant is sentenced as provided in pages 2 through                                           _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                                    Dis                   Dare dismissed on the motion of the United States.
               -------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenciant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                                                3/30/2021
                                                                                                          Date oflmposition of Judgment


                                                                                                                                       /s/ Michael M. Baylson
                                                                                                          Signature of Judge




                                                                                                                                 Michael M . Baylson, U.S.D .C .J.
                                                                                                         Name and Title of Judge


                                                                                                                                               3/30/2021
                                                                                                          Date
                        Case 2:19-cr-00340-MMB Document 102 Filed 03/31/21 Page 2 of 7
AO 245B (Rev. 09/ 19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                   Judgment -   Page   2   of   7
 DEFENDANT: ANTHONY ROBINSON a/k/a Anthony Harrison
 CASE NUMBER: DPAE2:19CR00340-001

                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total tenn of:
 One hundred- eight (108) months on Count One.




      ~ The court makes the following recommendations to the Bureau of Prisons:
             The defendant shall be designated to a facility close to Philadelphia, PA. The defendant shall participate in the BOP
             Residential Drug Abuse Program (RDAP).




     !ill   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at     _ _ _ _ _ _ _ _ _ D a.m.                 D p.m.           on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                     to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                               UNITED STATES MARSHAL


                                                                          By
                                                                                            DEPUTY UNITED STATES MARSHAL
                         Case 2:19-cr-00340-MMB Document 102 Filed 03/31/21 Page 3 of 7
 AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                          Judgment-Page     3     of        7
 DEFENDANT: ANTHONY ROBINSON a/k/a Anthony Harrison
 CASE NUMBER: DPAE2:19CR00340-001
                                                         SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:

     Three (3) years on Count One.




                                                       MANDATORY CONDITIONS
1.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.      D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.      llf You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 2:19-cr-00340-MMB Document 102 Filed 03/31/21 Page 4 of 7
 AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                         Sheet 3A - Supervised Release
                                                                                                Judgment-Page _ _ _ _ _ of _ _ _ _ __
 DEFENDANT: ANTHONY ROBINSON a/k/a Anthony Harrison
 CASE NUMBER: DPAE2:19CR00340-001

                                         STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
 because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
 officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 l.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. , anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www .uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
                        Case 2:19-cr-00340-MMB Document 102 Filed 03/31/21 Page 5 of 7
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 38 - Supervised Release
                                                                                             Judgment-Page   - =5-   of      7
DEFENDANT: ANTHONY ROBINSON a/k/a Anthony Harrison
CASE NUMBER: DPAE2:19CR00340-001

                                      ADDITIONAL SUPERVISED RELEASE TERMS
 The defendant shall refrain from the illegal possession and/use of drugs and shall submit to urinalysis or other forms of
 testing to ensure compliance. The defendant shall submit to drug treatment, as approved by the Court after receiving a
 recommendation by the US Probation Office. The defendant shall abide by the rules of any program and remain in
 treatment until satisfactorily discharged with the approval of the Court.

 The defendant shall provide the US Probation Office with full disclosure of his financial records to include yearly income tax
 returns upon the request of the US Probation Office . The defendant shall cooperate with the probation officer in the
 investigation of his financial dealings and shall provide truthful statements of his income.

 The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
 of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation.
 The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or restitution
 obligation or otherwise has the express approval of the Court.
AO 2458 (Rev. 09/19)    Case 2:19-cr-00340-MMB
                       Judgment  in a Criminal Case              Document 102 Filed 03/31/21 Page 6 of 7
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                        Judgment -   Page   -~6~_     of       7
 DEFENDANT: ANTHONY ROBINSON a/k/a Anthony Harrison
 CASE NUMBER: DPAE2:19CR00340-001
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment             Restitution                 Fine                 AV AA Assessment*                 JVT A Assessment**
 TOTALS           $    100.00             $                           $                    $                                 $



 D The determination of restitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priorit)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                 Total Loss***               Restitution Ordered              Priority or Percentage




TOTALS                              $                          0.00              $                   0.00
                                        ----------                                   ----------

D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subj ect
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the          D fine        D restitution.
      D the interest requirement for the         D   fine      D restitution is modified as follows :

* Amy, Vicky1 !1f1d Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for victims of Trafficking Act of 2015 , Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
or after September 13 , 1994, but before April 23 , 1996.
AO 2458 (Rev. 09/ 19)    Case in2:19-cr-00340-MMB
                        Judgment a Criminal Case                 Document 102 Filed 03/31/21 Page 7 of 7
                        Sheet 6 -   Schedule of Payments

                                                                                                           Judgment -   Page   7     of
 DEFENDANT: ANTHONY ROBINSON a/k/a Anthony Harrison
 CASE NUMBER: DPAE2:19CR00340-001

                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant' s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~                            = ~- - - - due immediately, balance due
            Lump sum payment of$ ~ 100.00

            D      not later than                                   , or
            D      in accordance with D C,             D D,     D E,or       D F below; or
 B     D Payment to begin immediately (may be combined with                • c,       D D, or      D F below); or

 C     D Payment in equal             _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                             (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D    D Payment in equal          _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                          (e.g., months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E    D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,         30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant ' s ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetary penalties:
             The defendant may participate in the BOP Inmate Financial Responsibility Program and provide a minimum
             payment of $25 per quarter towards the fine/restitution. In the event the fine/restitution is not paid prior to the
             commencement of supervision, the defendant shall satisfy the amount due in monthly installments of not less than
             $25.00 to commence 30 days after release from confinement. The defendant shall notify the US Attorney for this
             district within 30 days of any change of mailing address or residence that occurs while any portion remains unpaid.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                 Joint and Several                Corr~sponding_ Payee,
      (including defendant number)                          Total Amount                    Amount                          1f appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

Ill   The defendant shall forfeit the defendant' s interest in the following property to the United States:
      One (1) Smith & Wesson SD40VE 40 cal. handgun, serial# FZN5300; Fifteen (15) rounds of .40 caliber ammunition


PaYl!lents shall be applied in the following order: (I) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AV AA assessment
(5) fine principal, (oJ fine interest, (7) community restitution, (8) NTA assessment, ('J) penalties, and (10) costs, mcluding cost of         '
prosecut10n and court costs.
